                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



United States of America,                           Crim. No. 18-299 (SRN/BRT)

                    Plaintiff,

v.
                                                               ORDER
Rodrigo Hernandez-Guevara (2), and
Joyce LeeAnn Rios (3),

                     Defendants.


Thomas M. Hollenhorst, Esq., Assistant United States Attorney, counsel for Plaintiff.

Ryan Christian Else, Esq., Brockton D. Hunter, PA, counsel for Defendant Hernandez-
Guevara.

Elizabeth M. Forsythe, Esq., Dorsey & Whitney LLP, counsel for Defendant LeeAnn
Rios.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson dated March 4, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

upon the Report and Recommendation of the Magistrate Judge, upon all of the files,

records, and proceedings herein, the Court now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      1.     Defendants’ Motion for Severance and a Separate Trial Pursuant to Fed. R.

Crim. P. 14(a) [Doc. No. 53] is GRANTED.
Date: March 19, 2019       s/Susan Richard Nelson
                           SUSAN RICHARD NELSON
                           United States District Judge




                       2
